In an action for a divorce and ancillary relief, the defendant husband appeals from a judgment of the Supreme Court, Queens County (Picariello, J.H.O.), dated February 25, 1991, which, inter alia, directed him to pay the weekly amount of $200 in maintenance and the aggregate weekly amount of $400 in child support, both *470retroactive to May 17, 1984, the date of the commencement of the action.
Ordered that the judgment is affirmed, with costs.
Contrary to the contentions of the defendant husband, the decision of the Supreme Court properly stated the facts it deemed essential (see, CPLR 4213 [b]).
While it is true that the Supreme Court failed to refer to any of the enumerated statutory factors which it considered in arriving at the awards of equitable distribution and maintenance, pursuant to Domestic Relations Law § 236 (B) (5) (g) and (6) (b) (see, O’Brien v O’Brien, 66 NY2d 576; Wilner v Wilner, 175 AD2d 158; Brundage v Brundage, 100 AD2d 887), nevertheless the decision of the Supreme Court contains sufficient information to permit informed review and to warrant affirmance of the judgment entered thereon (see, Cohen v Cohen, 104 AD2d 841). Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.